Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference number "36" which occurs in the description at least in [0019] and [0021].  It appears that "38" in fig. 1 should be replaced with "36".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification is objected to because the area formula at [0019] lines 4-5 is improper.  Deletion of "root" from line 5 is suggested.

Claim Objection
	Claim 37 is objected to because line 2 recites "plurality of optical fiber" instead of "plurality of optical fibers".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10754114 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each patented claim listed above anticipates at least one of the instant claims listed above.  A general correspondence is provided in the table below.

patented claim(s)		anticipated instant claim(s)
1				21-23 and 29
2-6, 7-11			24-28, 30-34	(at least respectively)
12				35-37 and 43
13-17, 18-22		38-42, 44-48	(at least respectively)





Allowable Subject Matter
	Assuming that the nonstatutory double patenting rejection above is overcome, it is expected that claims 21-48 would be allowable.  The Hitachi reference cited on the attached 892 form is regarded as the closest prior art of record.  The table at the top of pp. 66-67 includes an example cable having 48 fibers per "tube" (regarded as analogous to the recited inner jacket), which meets the fiber count requirements of claims 21 and 35 (i.e. between 30 and 80 or between 30 and 150).  However that cable has an outer diameter of 13.2 mm and thus its fiber density1 is only about 1.05 fibers per square millimeter (144 total fibers in a cross-sectional area of about 137 square millimeters).  This fiber density is well below what claims 21 and 35 require.  Although a few other example cables in that table have a fiber density within the range recited by claim 21, they have only 12 fibers within each "tube" and thus do not satisfy claim 21's requirement for 30 to 80 fibers within the inner jacket.



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
March 16, 2021



    
        
            
        
            
        
            
        
            
    

    
        1 based on at least [0019], [0028], and [0035] in the specification it is understood that "fiber density" depends on the cross-sectional area of the entire cable, not just a component of the cable